Grant, C. J.
Relator’s petition sets forth that the respondent, being authorized to purchase a site for a courthouse, purchased what is known as the “Horne site,” for $6,360, of which $4,690 was paid by the county, and $1,670 by relator and other subscribers, the relator contributing $100. The respondent paid the $4,690, and received deeds for the property. Subsequently the respondent decided ■upon another site, and made an exchange with the owners for the Horne site. Relator presented his claim to respondent, who, by resolution, referred the matter to the ■electors, to be voted upon at the next election. He asks •for a writ of mandamus to compel the respondent to pass upon his claim.
The sworn answer, signed by the chairman and clerk of the board of supervisors, denies all the material allegations of the petition. It sets forth the resolution of the *272board for the purchase of the Horne site, for the sum of $4,690, and the reasons for making the change; denies that the board had knowledge of or entered into any arrangement with relator or others by which they were to pay a part of the consideration; alleges that, at the time the board passed the resolution selecting the other site, relator and those interested with him filed a protest, claiming an equitable interest in the Horne property; and that this was the first time respondent learned of any such claim. It further sets forth that, upon receiving the order to show cause in this case, respondent met, and notified relator of the time and place for hearing his claim; that it met, rescinded its former resolution submitting it to the electors, and disallowed the relator’s claim.
The answer must be taken as true, and the writ must therefore be denied.
The other Justices concurred.